Title: From George Washington to William Pearce, 11 September 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 11th Sep. 1796
        
        Your letter of the 4th instt came to my hands yesterday, and the one you wrote me from Chester Town has also been received. My last would have informed you of the reason, which, probably, prevented your receiving a former one at that place, but which I expect has got to hand ’ere this; as the Postmaster was requested, in case you had left it to send it by the Mail to Alexandria.
        As your letter says very little with respect to the Situation of matters on the Farms, I have the less to say in answer to it. But wish that the Wheat may be sown as soon as possible; but not faster than the ground can be put in good Order for its reception; especially for that which was sent by Mr Lewis.
        Having made no mention of Stuart, I hope he has got well again; from the Tenor of Washington’s letter, I began to apprehend he was in danger. As you have said nothing concerning the Fly, in your stacks, I hope his account in this respect also was more the effect of his fears than of accurate examination; but let it be closely attended to; for neither interest nor policy will Suffer a Crop made, to be lost, in order to prepare for another which a thousand accidents may destroy before it gets into the Barn: and when, possibly, and even probably, the price may be lower than it is at present by 50 pr Ct. This, supposing no danger from the fly, is a strong reason for grinding up & selling the flour before the Market is glutted with this article, from Wheat of this years growth.
        Do not let the proper Season escape you, for sowing the Winter Vetch—I should conceive it ought not to be much longer delayed. But among the Books you have, of mine, it is probable the precise time, & quantity of Seed to the Acre, may be mentioned. Let these be attended to; and unless the directions are given in some authors of modern date, be more sparing of your seed than is mentioned by them. I recollect a year or two ago to have sent some rape Seed to Mount Vernon, but do not recollect what has been the result of it: but particular care ought always to be paid to these kind of Seeds, as they are, generally, given to me, because they are valuable—rare—or curious.
        I hope you have received favorable answers from the persons you were in treaty with on the Eastern Shore. It is very interesting

to me, at all times, to have good Overseers; but may be particular so next year. Did you receive any benefit from Doctr Perkins’s Metallic application. which, possibly ought to be repeated & continued for sometime. I wish you well & am Your friend
        
          Go: Washington
        
      